Citation Nr: 9901446	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-23 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include cysts of the back.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a skin disability, a left ankle 
disability, a nervous disability and bronchitis.   In the 
veterans VA Form 9, received in August 1997, he indicated 
that he was only appealing the issues of service connection 
for a skin disability, a psychiatric disability and 
bronchitis.  Accordingly, the issue of service connection for 
al left ankle disability is not before the Board for 
appellate consideration.

The issue of entitlement to service connection for chronic 
bronchitis will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veterans claims has been obtained.

2.  There is no competent evidence of record attributing a 
current chronic skin disability to service or to an event or 
injury therein.

3.  There is no competent evidence of record attributing a 
nervous disability to service or to the veterans active 
service or an event or injury therein.


CONCLUSIONS OF LAW

1.  The claim for service connection for a skin disability is 
not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for a nervous disability 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with respect to 
the veterans claims of entitlement to service connection for 
a skin disability, and a nervous disability is whether the he 
has submitted well-grounded claims for benefits arising 
therefrom.  38 U.S.C.A. § 5107(a).  A person who submits a 
claim for benefits administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Robinette v. Brown, 8 Vet.App. 69, 73-74 
(1995); Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The 
truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 
8 Vet.App. at 75-76; King v. Brown, 5 Vet.App. 19, 21 (1993).  
The United States Court of Veterans Appeals (Court) has 
further held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet.App. 384, 388  (1995).  Thus, in order for a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability, of incurrence or 
aggravation of a disease or injury in service, and of a nexus 
between the in-service injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  If 
the claimant has not presented a well-grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty pursuant to 38 U.S.C.A. § 5107(a) to assist the claimant 
any further in the development of that claim.  Murphy, 
1 Vet.App. at 81. 

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).

There is no official indication that the veteran was engaged 
in combat with the enemy during service so that the 
provisions of 38 U.S.C.A. § 1154 (West 1991) are not 
applicable.

I. Skin Disability

The veteran contends that service connection is warranted for 
a skin disability, to include cysts on his back, which was 
first manifested during his period of active service.  He 
alleges that he was treated for cysts on his back during 
service and that he has experienced symptoms associated 
thereto ever since separation therefrom.  

Review of the veterans service medical records reveals that 
a report of medical examination dated in November 1971 shows 
that the veterans skin was normal.  The accompanying report 
of medical history, also dated in November 1971 and completed 
by the veteran, shows that the veteran indicated that he did 
not know whether he then had, or whether he ever had, skin 
diseases.  Thereafter, chronological records of medical care 
dated from December 1971 to September 1972 show that the 
veteran was treated for cystic lesions of the skin and was 
provided impressions of acne vulgaris.  The veteran was also 
treated for folliculitis of the face and neck and chest.  The 
report of medical examination dated in August 1972, completed 
pursuant to the veterans separation from service, shows that 
the veterans skin was normal.  The examiner indicated that 
the veteran had a history of skin disease on the back which 
responded well to treatment with ultraviolet light, no 
recurrence, no complications, and no sequela.  The report of 
medical history dated in August 1972 completed by the veteran 
upon his separation from service shows that the veteran 
indicated he had had skin diseases.

Subsequent to separation from service, the veteran underwent 
a VA examination in January 1973.  Physical examination of 
the veterans skin revealed acne on his back and face which 
was well-healed.  Private medical records dated in July 1991 
demonstrate that the veteran reported a two week history of 
red spots or rash all over.  He indicated that he was very 
nervous and was under a lot of stress.  Examination revealed 
scattered pox-like lesions of the torso and forearms.  An 
assessment of dermatitis was given and the veteran was 
treated with lotion.

The veteran underwent a VA compensation and pension 
examination in August 1997.  Examination of the skin was 
unremarkable with the exception of erythematous skin over his 
nose with large deep pores.  A diagnosis of rosacea was 
provided.

Entitlement to service-connection for a disease or injury is 
specifically limited to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Similarly, in the absence of proof of 
underlying disease or injury productive of disability there 
can be no valid claim.  The veterans service medical records 
show that there was an isolated incident of acne vulgaris, 
along with certain isolated incidents of acne and 
folliculitis, but at separation, it was noted that his skin 
was clinically normal.  Additionally, the first 1973 VA 
examination revealed that the acne was well-healed.  There 
was evidence of dermatitis in 1991, however the veteran has 
not produced any competent medical or other evidence that 
would tend to show the dermatitis was in any way related to 
cysts or acne in service.  Similarly, the most recent 
examination shows that examination of the skin was 
unremarkable, except for rosacea over his nose.  However, the 
veteran has not shown that he has any current skin disability 
related to service.

The Board finds that there is a lack of competent evidence 
which establishes that a current skin disability exists which 
is related to service.  The veterans assertion that a skin 
disability was manifested during service, alone, does not 
give rise to a well grounded claim, as a current disability 
shown to be related to service has not been established.  
Competent evidence of a causal relationship between the 
current diagnosis and that of a service related injury is 
lacking.  Although the veteran is capable of reporting his 
symptoms, cf. Falzone v. Brown, 8 Vet. App. 398, 403, 405 
(1995), the veteran, as a layman, is not competent to 
establish a diagnosis or etiology of a condition.  Moray v. 
Brown, 5 Vet.App. 211, 214 (1993); Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  The veteran may certainly report 
on the symptoms associated with a skin disability, however, 
he does not possess the medical expertise to opine on the 
etiology of such impairment.  Since the evidence does not 
show that the veteran has a disability associated with cysts 
or acne in service, pursuant to Caluza, his claim cannot be 
characterized as plausible.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board notes that, if the veteran produces competent 
medical evidence relating a current skin disability to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).

II. Nervous Disability

Review of the veterans service medical records shows the 
report of medical examination dated in November 1971 and 
completed upon his enlistment reveals a normal psychiatric 
clinical evaluation with no personality deviations noted.  
Thereafter, the record demonstrates that upon separation, his 
report of medical examination, dated in August 1972, shows a 
reveals a normal psychiatric clinical evaluation with no 
personality deviations noted.  In the report of medical 
history, also dated in August 1972, shows that the veteran 
indicated that he did not then have, nor did he ever have, 
nervous trouble of any sort, depression or excessive worry.  
A certificate of psychiatric evaluation dated in September 
1972 shows that the veteran was given a diagnosis of 
inadequate personality.  There were no other psychiatric 
examinations or diagnoses provided during his period of 
active service.

Subsequent to separation from service, the veteran underwent 
a VA examination in January 1973.  The examiner noted that 
the veteran had been discharged from service early because he 
smiled constantly and coughed some.

The veteran underwent a VA special psychiatric examination in 
March 1973.  The examiner indicated that the veteran was 
quiet, cooperative and in good contact.  He was coherent, 
relevant, spontaneous and responsive.  His mood was happy and 
smiling and he admitted to having had some special auditory 
and visual experiences, apparently when using mescaline.  He 
was oriented and sensorium was clear.  There was no defect in 
memory found.  Judgment and insight were adequate.  There was 
no schizophrenic disorder suspected.  A diagnosis of no 
mental disorder was provided.

A private medical record dated in May 1997 shows that he was 
given an assessment of anxiety.  He was provided a 
prescription of valium.  There was no association to service 
made by the examiner.

The veteran underwent a VA compensation and pension 
examination in August 1997.  The examiner indicated that the 
veteran was alert and oriented times three, well dressed and 
groomed.  He was calm, cooperative and pleasant.  His affect 
was appropriate and his mood was okay.  Speech was a normal 
rate, tone, and volume.  It was goal directed and organized.  
He denied any suicidal ideation or homicidal ideations.  He 
denied auditory, visual, tactile hallucinations.  He did not 
have any delusions, flight of ideas, or looseness of 
associations.  Memory concentration and calculation were 
intact.  The veteran reported being divorced.  He stated that 
he was involved in a plane crash in 1979 and two motor 
vehicle accidents in 1995.  He reported chronic low back pain 
and that he was dependent on opioids for pain control.  The 
veteran also reported multiple stressors relating to a failed 
business venture and financial problems.  The examiner 
indicated that the veteran met the criteria for adjustment 
disorder.  The examiner concluded that his adjustment 
disorder is secondary to his current financial situations and 
failed business adventure and is not directly related to his 
difficulties with chronic pain.  A diagnosis of Axis I: 
Adjustment disorder; opioid/pain medications dependence; ETOH 
dependence in partial remission; possible ETOH abuse; and 
cocaine dependence in full remission was given by the 
examiner.

The veteran is claiming entitlement to service connection for 
a nervous disability.  He was diagnosed with a personality 
disorder during service, which is not a disease or injury 
within the meaning of applicable legislation providing 
compensation.  38 C.F.R. § 3.303(c) (1998).  There is no 
competent medical evidence that the current adjustment 
disorder is related to the veterans period of active 
service.  As such, pursuant to Caluza his claim cannot be 
characterized as plausible.  The veteran, as a layman, is not 
competent to establish a diagnosis or etiology of a 
condition.  See Espiritu, at 494; see also Moray, 5 
Vet.App. at 214.  Accordingly, his statements to the effect 
that a nervous disability was incurred in or aggravated by 
service do not give rise to a well grounded claim.  As a 
result of the foregoing facts and pursuant to the above cited 
law, the Board finds that the claim is not well-grounded.  
Since the veteran has not presented a well-grounded claim for 
entitlement to service connection for a nervous disability, 
the claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well grounded claim.  
The result is the same.

The Board notes that, if the veteran produces competent 
medical evidence relating a current nervous disability to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).


ORDER

Entitlement to service connection for a skin condition, to 
include cysts of the back is denied.  Entitlement to service 
connection for a nervous disability is denied. 


REMAND

The veteran contends, in essence, that service connection is 
warranted for chronic bronchitis, which was first manifested 
during his period of active service.  He alleges that he was 
treated for bronchitis during service and that he has 
experienced symptoms associated thereto ever since separation 
therefrom.  

The service medical records dated in 1972 show that he 
veteran was given assessments of viral upper respiratory 
infection and sinobronchitis.  The report of medical 
examination dated in August 1972, completed pursuant to the 
veterans separation from service, shows that the veterans 
lungs and chest were normal.  The report of medical history 
dated in August 1972 completed by the veteran upon his 
separation from service shows that the veteran indicated he 
did not have, nor did he ever have chronic cough, shortness 
of breath, or pain or pressure in chest.

Subsequent to separation from service, the veteran underwent 
a VA examination in January 1973.  Physical examination of 
the veterans respiratory system shows that the veteran 
reported he did not smoke.  He reported had a chronic cough 
which was said to be a family trait.  He also reported that 
his father has a chronic cough just like himself.  A 
diagnosis of history of bronchitis was given by the examiner.  

The veteran underwent a VA special psychiatric examination in 
March 1973.  He reported that he, his brother, and father all 
have a chronic cough which he described as a pulmonary 
insufficiency or something like that.  He added that his 
cough began about 10 months ago and gradually became worse.  
He stated that he was nervous, that he didnt cough in his 
sleep and that he didnt cough much when relaxed and at rest.

Private medical records dated from March 1989 to November 
1994 show that the veteran was given assessments of 
bronchitis.  Objective findings included symptoms of 
coughing, red nose, stuffy nose, and temperature.  There was 
no indication by a competent authority, however, that the 
assessed bronchitis was in any way related to service.  

The veteran underwent a VA compensation and pension 
examination in August 1997.  Examination of the respiratory 
system revealed that it was bilaterally clear to auscultation 
while sitting, tympanic to percussion, and symmetrical 
mobility on inspiration and expiration.  There were no 
wheezes, rales or rhonchi appreciated.  On forced supine 
expiration the veteran coughed.  The examiner remarked that 
chronic bronchitis is probably a misdiagnosis of a cough 
variant of asthma.  The veteran indicated that he never 
smoked.  The examiner provided a diagnosis of chronic cough 
which is consistent with cough-variant asthma recurring since 
1971.

It is the Board's opinion that in light of the findings of 
the most recent medical examination, additional development 
is required prior to further adjudication of this matter.  As 
such, the Board finds that a contemporaneous and thorough VA 
examination is warranted.  Littke v. Derwinski, 1 Vet.App. 90 
(1990).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
may not withstand scrutiny of the Court.  For that reason, in 
accordance with the statutory duty to assist the veteran in 
the development of facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
for his respiratory disability since 
service. He should be informed that he 
has the opportunity to submit any 
additional evidence and arguments in 
support of his claims.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

2.  A VA examination should be performed 
by a specialist in respiratory disorders 
in order to determine the nature, 
severity and etiology of his respiratory 
disability.  The examiner should be 
provided with the veterans claims folder 
prior to conducting the examination.  All 
appropriate tests and studies deemed 
necessary should be performed.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
the veteran now has bronchitis or whether 
he has cough-variant asthma or some other 
respiratory disorder.  The examiner 
should also endeavor to clarify whether 
the respiratory disorders with which the 
veteran was assessed during service and 
thereafter are as likely as not (or less 
likely) bronchitis or cough-variant 
asthma.  Thereafter, the examiner should 
render an opinion as to whether it is as 
likely as not (or less likely) that the 
current diagnosed respiratory disability 
is related to the inservice symptoms and 
complaints, and the assessments of 
respiratory symptoms of record since 
service.  A complete rationale for any 
opinion expressed should be included in 
the examination report.  

4.  The RO should then readjudicate the 
issue in appellate status. If the benefit 
sought is not granted, the veteran his 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
thereafter be returned to the Board for 
further review.  The purpose of this 
REMAND is to obtain additional 
information and to ensure full compliance 
with due process requirements.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 

	(CONTINUED ON NEXT PAGE)


102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).




- 2 -
